[Cite as Fudge v. Watson, 2016-Ohio-2928.]

                          STATE OF OHIO, MAHONING COUNTY
                                 IN THE COURT OF APPEALS
                                      SEVENTH DISTRICT

S.F., ET AL.,                                  )
                                               )
        PLAINTIFFS-APPELLANTS,                 )
                                               )            CASE NO. 15 MA 0082
V.                                             )
                                               )                   OPINION
RITA WATSON, ET AL.,                           )
                                               )
        DEFENDANTS-APPELLEES.                  )

CHARACTER OF PROCEEDINGS:                      Civil Appeal from Court of Common
                                               Pleas of Mahoning County, Ohio
                                               Case No. 14 CV 228

JUDGMENT:                                      Affirmed

APPEARANCES:
For Plaintiffs-Appellants                      Attorney David L. Engler
                                               725 Boardman-Canfield, Unit S3
                                               Youngstown, Ohio 44512

For Defendants-Appellees                       Attorney Steven G. Janik
                                               Attorney Audrey K. Bentz
                                               Attorney Ellyn Mehandale
                                               9200 South Hills Blvd., Suite 300
                                               Cleveland, Ohio 44147-3521

                                               Tracy Miller, Pro-se
                                               c/o Trumbull County Children Services
                                               Board
                                               2282 Reeves Road, N.E.
                                               Warren, Ohio 44483
JUDGES:

Hon. Gene Donofrio
Hon. Cheryl L. Waite
Hon. Mary DeGenaro
                     -2-


Dated: May 4, 2016
[Cite as Fudge v. Watson, 2016-Ohio-2928.]
DONOFRIO, P.J.

          {¶1}    Plaintiffs-appellants, S.F., P.P. (aka, K.K.), and T.W., appeal from a
Mahoning County Common Pleas Court judgment granting summary judgment to
defendants-appellees, Trumbull County Children’s Services Board, Marcia Tiger, and
Tracy Miller, on appellants’ complaint for childhood sexual abuse.
          {¶2}    Appellants in this case were all in the custody of appellee Trumbull
County Children’s Services Board (TCCSB) at some point during their teenage years.
During that time, appellee Tracy Miller was a coordinator at TCCSB and appellee
Marcia Tiger was the director of TCCSB. Also during that time, Rita Watson was
employed at TCCSB as a youth leader/dorm mother.
          {¶3}    On January 28, 2014, appellants filed a complaint against appellees
and Watson.1 The complaint alleged that while appellants were in TCCSB’s custody,
Watson engaged in inappropriate sexual conduct with them. The complaint further
alleged that appellants reported this conduct to Tiger and Miller, yet TCCSB
continued to employ Watson and took no corrective action.
          {¶4}    Appellees filed a motion for summary judgment. They asserted they
were entitled to statutory immunity and no exception applied.                      Appellants filed a
response in opposition arguing appellees were not entitled to immunity.
          {¶5}    The trial court granted appellees’ summary judgment motion.
Appellants filed a timely notice of appeal on June 1, 2015.
          {¶6}    An appellate court reviews the granting of summary judgment de novo.
Comer v. Risko, 106 Ohio St. 3d 185, 2005-Ohio-4559, 833 N.E.2d 712, ¶ 8. Thus,
we shall apply the same test as the trial court in determining whether summary
judgment was proper.
          {¶7}    A court may grant summary judgment only when (1) no genuine issue
of material fact exists; (2) the moving party is entitled to judgment as a matter of law;
and (3) the evidence can only produce a finding that is contrary to the non-moving
party.      Mercer v. Halmbacher, 9th Dist. No. 27799, 2015-Ohio-4167, ¶ 8; Civ.R.
56(C).       The initial burden is on the party moving for summary judgment to

1   Service was never perfected on Watson and she is not a party to this appeal.
                                                                                 -2-


demonstrate the absence of a genuine issue of material fact as to the essential
elements of the case with evidence of the type listed in Civ.R. 56(C). Dresher v. Burt,
75 Ohio St. 3d 280, 292, 662 N.E.2d 264 (1996).           If the moving party meets its
burden, the burden shifts to the non-moving party to set forth specific facts to show
that there is a genuine issue of material fact. Id.; Civ.R. 56(E). “Trial courts should
award summary judgment with caution, being careful to resolve doubts and construe
evidence in favor of the nonmoving party.” Welco Industries, Inc. v. Applied Cos., 67
Ohio St. 3d 344, 346, 1993-Ohio-191, 617 N.E.2d 1129.
       {¶8}   Appellants now raise a single assignment of error stating:

              PLAINTIFFS-APPELLANTS, [S.F.], [P.P.], AND T.W. ASSIGN
       AS ERROR THAT THE TRIAL COURT ACTED INCORRECTLY IN
       RULING THAT, AS TO QUESTIONS OF WHETHER STATUTORY
       IMMUNITY PER OHIO REVISED CODE (“RC”) §§2744.01 ET SEQ.
       WAS     AVAILABLE      TO    DEFENDANTS-APPELLEES              TRUMBULL
       COUNTY CHILDREN’S SERVICES BOARD, MARCIA TIGER, AND
       TRACY MILLER, THERE WERE NO GENUINE ISSUES OF FACT,
       AND    THAT     DEFENDANTS-APPELLEES              TRUMBULL       COUNTY
       CHILDREN’S SERVICES BOARD, MARCIA TIGER, AND TRACY
       MILLER WERE ENTITLED TO SUMMARY JUDGMENT IN THEIR
       FAVOR AS A MATTER OF LAW.

       {¶9}   Appellants argue that appellees do not have immunity in this case.
They assert that under the second tier of the immunity analysis, an exception exists.
Appellants point out that pursuant to R.C. 2305.111(A)(1), the tort of childhood
sexual abuse can be committed by, among others, a supervisor of someone in
custody, a teacher, an administrator, a coach, or an employee of a detention facility.
They further note that political subdivisions can operate detention facilities, hospitals,
and schools and the people working at these facilities are employees of the political
subdivisions. Therefore, appellants argue, by defining the tort of childhood sexual
                                                                               -3-


abuse and including governmental facilities and employees within that definition, R.C.
2305.111 expressly imposes civil liability for the tort of childhood sexual abuse on
those employed by political subdivisions.
       {¶10} In support, appellants rely on Watkins v. Dept. of Youth Services, 143
Ohio St. 3d 477, 2015-Ohio-1776, 39 N.E.3d 1207.            They point to the Court’s
statement that “R.C. 2305.111(C) applies to claims against both public and private
tortfeasors.” Id. at ¶ 7. Appellants assert Watkins stands for the proposition that
R.C. 2305.111 expressly imposes civil liability for the tort of childhood sexual abuse
on the state and its employees.
       {¶11} It follows, appellants argue, that Miller and Tiger are subject to the
terms of R.C. 2305.111. They go on to assert that Watson’s conduct violated the
criminal statutes relevant to claims of childhood sexual abuse. And they assert Miller
and Tiger aided and abetted Watson in her sexual abuse.
       {¶12} Finally, appellants claim TCCSB is vicariously liable for the torts
committed by its employees.
       {¶13} We will separately analyze the claim against TCCSB and the claim
against Tiger and Miller.
                                            TCCSB
       {¶14} Whether a political subdivision is entitled to immunity is analyzed using
a three-tiered process. Green Cty. Agricultural Soc. v. Liming, 89 Ohio St. 3d 551,
556, 733 N.E.2d 1141 (2000). Under the first tier, R.C. 2744.02(A)(1) sets out the
general rule that political subdivisions are not liable in damages. Id. at 556-557.
Under the second tier, the court must determine whether any of the exceptions to
immunity set out in R.C. 2744.02(B) apply. Id. at 557. Finally, under the third tier, if
the court finds that any of R.C. 2744.02(B)'s exceptions apply, it must consider R.C.
2744.03, which provides defenses and immunities to liability. Id.
       {¶15} Under the first tier, TCCSB has immunity and is not liable for damages.
TCCSB is a political subdivision performing a governmental function.               R.C.
2744.01(C)(2)(m)(o); R.C. 2744.01(F). See also, Spears v. Bush, 3d Dist. No. 9-10-
                                                                                   -4-


05, 2010-Ohio-3547, ¶ 29.
       {¶16} Under the second tier, we must examine whether any exceptions to
immunity apply. R.C. 2744.02(B) sets out five specific exceptions to immunity. The
only exception appellants assert applies here is R.C. 2744.02(B)(5), which provides:

       [A] political subdivision is liable for injury, death, or loss to person or
       property when civil liability is expressly imposed upon the political
       subdivision by a section of the Revised Code, including, but not limited
       to, sections 2743.02 and 5591.37 of the Revised Code. Civil liability
       shall not be construed to exist under another section of the Revised
       Code merely because that section imposes a responsibility or
       mandatory duty upon a political subdivision, because that section
       provides for a criminal penalty, because of a general authorization in
       that section that a political subdivision may sue and be sued, or
       because that section uses the term “shall” in a provision pertaining to a
       political subdivision.

(Emphasis added.)
       {¶17} Appellants claim that R.C. 2305.111 expressly imposes liability on
TCCSB. R.C. 2305.111 is titled “Limitation of action for assault or battery; when
action accrues when identity of defendant unknown.” It defines the tort of “childhood
sexual abuse” as “any conduct that constitutes any of the violations identified in
division (A)(1)(a) or (b) of this section and would constitute a criminal offense under
the specified section or division of the Revised Code, if the victim of the violation is at
the time of the violation a child under eighteen years of age[.]” R.C. 2305.111(A)(1).
R.C. 2305.111(A)(1) applies to any of the following violations committed in the
following specified circumstances:

              (a) A violation of section 2907.02 [rape] or of division (A)(1), (5),
       (6), (7), (8), (9), (10), (11), or (12) of section 2907.03 [sexual battery] of
                                                                              -5-


the Revised Code;
          (b) A violation of section 2907.05 [gross sexual imposition] or
2907.06 [importuning] of the Revised Code if, at the time of the
violation, any of the following apply:
          (i) The actor is the victim's natural parent, adoptive parent, or
stepparent or the guardian, custodian, or person in loco parentis of the
victim.
          (ii) The victim is in custody of law or a patient in a hospital or
other institution, and the actor has supervisory or disciplinary authority
over the victim.
          (iii) The actor is a teacher, administrator, coach, or other person
in authority employed by or serving in a school for which the state board
of education prescribes minimum standards pursuant to division (D) of
section 3301.07 of the Revised Code, the victim is enrolled in or attends
that school, and the actor is not enrolled in and does not attend that
school.
          (iv) The actor is a teacher, administrator, coach, or other person
in authority employed by or serving in an institution of higher education,
and the victim is enrolled in or attends that institution.
          (v) The actor is the victim's athletic or other type of coach, is the
victim's instructor, is the leader of a scouting troop of which the victim is
a member, or is a person with temporary or occasional disciplinary
control over the victim.
          (vi) The actor is a mental health professional, the victim is a
mental health client or patient of the actor, and the actor induces the
victim to submit by falsely representing to the victim that the sexual
contact involved in the violation is necessary for mental health
treatment purposes.
          (vii) The victim is confined in a detention facility, and the actor is
                                                                                   -6-


       an employee of that detention facility.
               (viii) The actor is a cleric, and the victim is a member of, or
       attends, the church or congregation served by the cleric.

       {¶18} Thus, the statute is very specific as to who the actor must be. There is
no reference whatsoever in the statute to political subdivisions or governmental
entities. The statute imposes liability on the “actor.” It does not impose liability on
the “actor’s” supervisor.     Likewise, it does not impose liability on a political
subdivision.
       {¶19} In finding that certain Revised Code sections did not “expressly impose”
liability on a political subdivision for failure to inspect a family day-care home, in a
plurality opinion, the Ohio Supreme Court looked to the definition of “expressly.”
Butler v. Jordan, 92 Ohio St. 3d 354, 357, 2001-Ohio-204, 750 N.E.2d 554. It stated:
“‘Expressly’ means ‘in direct or unmistakable terms: in an express manner: explicitly,
definitely, directly.’ (Emphasis added.)”         Id., quoting Webster's Third New
International Dictionary (1986) 803.
       {¶20} Similarly, in examining whether a statute expressly imposed liability for
purposes of the immunity exception, the Eighth District held that a “general imposition
of liability is not sufficient.” Toros v. Cuyahoga Cty. Bd. of Dev. Disabilities, 8th Dist.
No. 99637, 2013-Ohio-4601, ¶ 25. It found that a statute that creates a right to
pursue civil liability, but does not specifically identify a political subdivision, does not
“expressly impose” liability. Id.
       {¶21} Nothing in R.C. 2305.111 explicitly, definitely, or directly imposes
liability on political subdivisions. Political subdivisions are not mentioned at all. Thus,
R.C. 2744.02(B)(5)’s exception to immunity does not apply here.
       {¶22} Appellants rely on the Ohio Supreme Court’s decision in Watkins, 2015-
Ohio-1776, in support of their position. In that case, the Ohio Supreme Court held
that R.C. 2305.111(C)’s 12-year statute of limitations, pertaining to actions brought by
victims of childhood sexual abuse, rather than R.C. 2743.16(A)’s two-year statute of
limitations, which pertains to civil actions filed against the state, applied to such
                                                                                 -7-


claims.   Id. at ¶ 1.   Never once was the issue of political subdivision immunity
discussed in Watkins. The Court determined that the appellate court erred in holding
that a claim resulting from childhood sexual abuse cannot be pursued against the
state more than two years after the claim accrued. Id. at ¶ 23. The opinion focused
solely on the statute of limitations. Thus, whether political subdivision immunity might
apply was never considered by the Watkins Court.
       {¶23} TCCSB is entitled to immunity. Consequently, we need not reach the
third tier, which provides defenses and immunities to liability.
                                    Tiger and Miller
       {¶24} Pursuant to R.C. 2744.03(A)(6), an employee of a political subdivision
is immune from liability in a suit to recover damages for injury, death, or loss to
person or property allegedly caused by any act or omission in connection with a
governmental or proprietary function, unless one of the following applies:

              (a) The employee's acts or omissions were manifestly outside
       the scope of the employee's employment or official responsibilities;
              (b) The employee's acts or omissions were with malicious
       purpose, in bad faith, or in a wanton or reckless manner;
              (c) Civil liability is expressly imposed upon the employee by a
       section of the Revised Code. Civil liability shall not be construed to exist
       under another section of the Revised Code merely because that section
       imposes a responsibility or mandatory duty upon an employee, because
       that section provides for a criminal penalty, because of a general
       authorization in that section that an employee may sue and be sued, or
       because the section uses the term “shall” in a provision pertaining to an
       employee.

       {¶25} In this case, none of these situations apply.
       {¶26} As to the first way to impose liability on an employee, appellants have
never alleged that Tiger and Miller acted manifestly outside of the scope of their
                                                                                -8-


employment. Therefore, the first way to impose liability does not apply.
       {¶27} As to the second way to impose liability on an employee, while
appellants do not specifically rely on it, the tone of their arguments suggests that
Tiger and Miller acted in bad faith or in a wanton or reckless manner. But even
construing the evidence in appellants’ favor, there is no evidence that Tiger and Miller
acted in such a manner.
       {¶28} And as to the third way to impose liability on an employee, appellants
again rely on their argument that R.C. 2305.111 expressly imposes liability on Tiger
and Miller. Tiger or Miller could potentially be actors here. However, even construing
the evidence in appellants’ favor, there is no evidence that would make Tiger or Miller
an actor in this case.
       {¶29} Appellants allege Tiger and Miller either aided and abetted Watson or
were complicit in Watson’s conduct by failing to properly investigate.
       {¶30} Each of the three appellants stated at their depositions that they never
spoke to Tiger. S.F. stated that she might have said “hi” to Tiger once or twice, but
other than that she had never spoken to her. (S.F. Dep. 94). K.K. stated that Tiger’s
name sounded familiar but she never recalled speaking to her. (K.K. Dep. 38). K.K.
also stated she did not know Tiger and had no complaints against her. (K.K. Dep.
73). And T.W. stated that she never spoke to Tiger. (T.W. Dep. 48). Thus, there
was no evidence that any of the appellants ever reported any of Watson’s alleged
conduct to Tiger.
       {¶31} Additionally, Tiger submitted her affidavit. Tiger averred that she was
unaware of any allegation that Watson engaged in inappropriate contact with T.W.
and S.H. until the filing of the instant lawsuit. (Tiger Aff. ¶ 14, 15). And she averred
that she was unaware of K.K.’s allegations against Watson until August 9, 2007,
during an interview K.K. had with a detective.       (Tiger Aff. ¶ 13).    By this time,
however, Watson was no longer working any hours for TCCSB due to allegations by
another resident on June 19, 2007, that Watson had engaged in inappropriate sexual
contact with her. (Tiger Aff. ¶ 4, 9, 10).
                                                                                 -9-


       {¶32} Moreover, appellants had very limited conversations with Miller. K.K.
stated that she did not know Miller, she never spoke to Miller, and she had no
complaints against Miller. (K.K. Dep. 38, 73). S.F. stated that she reported to Miller
that Watson had asked her some questions about “gay sex.” (S.F. Dep. 57). S.F.
stated that she never told Miller or anyone else at TCCSB about the alleged sexual
contact between her and Watson. (S.F. Dep. 64, 75-76). S.F. stated that Miller did
not know anything about what Watson allegedly did. (S.F. Dep. 103). T.W. also
stated she reported to Miller that Watson had asked her about “gay sex.” (T.W. Dep.
52). T.W. stated she never told Miller that Watson had touched her. (T.W. 56-57).
Thus, there was no evidence that any of the appellants ever reported to Miller that
Watson touched them inappropriately.
       {¶33} Miller also submitted her affidavit. Miller averred that on June 19, 2007,
she became aware of allegations that Watson had engaged in inappropriate sexual
contact with a resident, who was not one of the appellants. (Miller Aff. ¶ 3). Before
that time, Miller had no knowledge of any allegations that Watson had engaged in
such conduct. (Miller Aff. ¶ 4). As of June 20, 2007, Watson was not permitted on
TCCSB property and did not return to work for TCCSB. (Miller Aff. ¶ 8, 9).          Miller
further averred that the first time she learned of K.K.’s allegations was on August 9,
2007, when K.K. reported to a detective that Watson touched her. (Miller Aff. ¶ 11).
Miller stated that she did not learn of S.F.’s and T.W.’s allegations until they filed the
instant lawsuit. (Miller Aff. ¶ 13, 14).
       {¶34} Based on appellants’ depositions and Tiger’s and Miller’s affidavits,
there is no evidence that Tiger or Miller were aware of appellants’ accusations that
Watson had sexual contact with them. None of the appellants ever spoke to Tiger.
K.K. never spoke to Miller. And S.F. and T.W. only told Miller that Watson had an
inappropriate conversation with them.
       {¶35} Appellants assert R.C. 2305.111 expressly imposes liability on Tiger
and Miller.   That statute provides that a violation of the gross sexual imposition
statute or the importuning statute constitutes the tort of childhood sexual abuse when
                                                                                - 10 -


the “actor” is one of the types of individuals specifically listed. R.C. 2305.111(A)(1).
An “actor,” for purposes of imposing liability, includes such individuals as the victim’s
natural, adoptive, or step parent; the victim’s teacher, administrator, or coach; and
the person having supervisory or disciplinary authority over a victim who is in the
custody of law or a patient in a hospital. R.C. 2305.111(A)(1)(b).         In this case,
appellants contend that Tiger and Miller were complicit in Watson’s sexual abuse of
them and were therefore “actors” within the meaning of the statute. But Tiger and
Miller were not actors because they were completely unaware of appellants’
accusations that Watson had sexual contact with them. They could not be complicit
in conduct of which they knew nothing about.            There was no evidence that
established Tiger and Miller were actors.
         {¶36} In Fediaczko v. Mahoning Cty. Children Servs., 7th Dist. No. 11 MA
186, 2012-Ohio-6090, on which the trial court relied in this case, this court was faced
with whether summary judgment should have been granted in favor of a children’s
services director and caseworker on claims by a deceased child’s estate alleging
reckless investigation, screening, and placement that eventually led to the child’s
death.
         {¶37} As to the director, we found there was no indication that she was
reckless merely because of the acts or omissions of her employees. Id. at ¶ 50. We
stated that by asserting liability for the acts or omissions of caseworkers, the estate
was attempting to impose liability on the director by mere virtue of the fact that she
was the executive director of the agency during the time of the agency's contact with
the child. Id. at ¶ 51. We held that respondeat-superior liability is not an exception to
immunity. Id. Therefore, we found the trial court erred in denying the director’s
motion for summary judgment.
         {¶38} As to the caseworker, we found that the estate did not create a genuine
issue of material fact as to whether the caseworker was conscious that her acts or
omissions would in all probability result in injury to the child. Id. at ¶ 89. We noted
that “[r]ecklessness in this context is not a low standard as the actor must be
                                                                                - 11 -


conscious that his conduct will in all probability result in injury.” Id. at ¶ 88, citing
O'Toole v. Denihan, 118 Ohio St. 3d 374, 2008-Ohio-2574, 889 N.E.2d 505, ¶ 3.
Therefore, we found the trial court also erred in denying the caseworker’s motion for
summary judgment.
       {¶39} Similarly, in this case, appellants are attempting to impose liability on
Tiger simply because she was the director of TCCSB during the time Watson
allegedly had inappropriate contact with them.       None of the appellants had any
conversations with Tiger or reported any inappropriate conduct by Watson to Tiger.
Therefore, summary judgment in Tiger’s favor was proper.
       {¶40} And as was the case with the caseworker in Fediaczko, appellants did
not present any evidence that would create genuine issue of material fact as to
whether Miller acted recklessly.    At best, the evidence suggests that two of the
appellants reported to Miller that Watson had an inappropriate conversation with
them about sex. None of the appellants ever reported to Miller that Watson touched
them. K.K. never even spoke to Miller. And S.F. stated that Miller did not know
anything about what Watson allegedly did. Thus, there is no evidence that would
create a genuine question of fact as to whether Miller acted recklessly or in bad faith.
Therefore, the trial court properly granted summary judgment in Miller’s favor.
       {¶41} Accordingly, appellants’ sole assignment of error is without merit.
       {¶42} For the reasons stated above, the trial court’s judgment is hereby
affirmed.

Waite, J., concurs.

DeGenaro, J., concurs.